*958This determination is without prejudice to renewal of an application for an examination before trial in this State or by open commission outside the State if plaintiff select an examination by written interrogatories and, after such examination, it be shown that the examination by written commission was insufficient and that oral examination is necessary. Settle order on notice within ten days from date of this decision. Carswell, Acting P. J., Johnston, Adel, Wenzel and MacCrate, JJ., concur.